     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 1 of 12 Page ID #:1


      Jennifer L. Keller, SBN 84412
1     jkeller@kelleranderle.com
2     Nahal Kazemi, SBN 322026
      nkazemi@kelleranderle.com
3     18300 Von Karman Avenue, Suite 930
4     Irvine, CA 92612
      T: (949) 476-8700
5     F: (949) 476-0900
6
      Attorneys for Plaintiff,
7     CITY OF COSTA MESA
8
9
                         UNITED STATES DISTRICT COURT
10
11        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
      CITY OF COSTA MESA, AND                  Case No. 8:20-cv-368
13    KATRINA FOLEY,
14                                             NOTICE OF AND EX PARTE
                  Plaintiffs,                  APPLICATION FOR
15                                             TEMPORARY RESTRAINING
            vs.                                ORDER AND ORDER TO SHOW
16                                             CAUSE RE ISSUANCE OF
      UNITED STATES OF AMERICA,                PRELIMINARY INJUNCTION;
17    THE DEPARTMENT OF HEALTH                 MEMORANDUM OF POINTS
18    AND HUMAN SERVICES, THE                  AND AUTHORITIES
      UNITED STATES DEPARTMENT OF
19    DEFENSE, THE UNITED STATES               [Supporting Documents Forthcoming]
      AIR FORCE, THE CENTERS FOR
20    DISEASE CONTROL AND
      PREVENTION, THE STATE OF
21    CALIFORNIA, FAIRVIEW
22    DEVELOPMENTAL CENTER
      (FAIRVIEW), THE CALIFORNIA
23    GOVERNOR’S OFFICE OF
      EMERGENCY SERVICES, and THE
24    CALIFORNIA DEPARTMENT OF
25    GENERAL SERVICES

26                Defendants.
27
28

        NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER
       TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                          AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 2 of 12 Page ID #:2



1             Plaintiffs, the City of Costa Mesa (the “City”) and Katrina Foley, hereby

2    apply for a Temporary Restraining Order (“TRO”) and Order to Show Cause

3    (“OSC”) re Issuance of Preliminary Injunction, pursuant to Federal Rules of Civil

4    Procedure, Rule 65(b), temporarily restraining defendants, and their agents,

5    servants, employees and attorneys, and all those in active concert or participation

6    with defendant from: Transporting persons infected with or exposed to the

7    Coronavirus to any place within Costa Mesa, California until an adequate site

8    survey has been conducted, the designated site has been determined suitable for

9    this purpose, all necessary safeguards and precautions have been put in place, and

10   the public and local government have been informed of all efforts to mitigate risk

11   of transmission of the disease.

12            In the alternative, the Plaintiffs seek a stay of the order in the event the Court

13   does not grant the temporary restraining order.

14            This Application is made on the grounds that immediate and irreparable

15   injury will result to plaintiff unless the activities described above are restrained

16   pending hearing on Order to Show Cause why a preliminary injunction should not

17   issue.

18            The Application will be based on this Application, the accompanying

19   Memorandum of Points and Authorities, the declaration of Jennifer L. Keller, the

20   declaration of Nahal Kazemi, the Declaration of Kimberly Barlow, the Declaration

21   of Jason Dempsey and such other and further evidence as may be presented to the

22   Court at the time of hearing.

23            On February 21, 2020 at 3:19 p.m. counsel for the City provided notice to

24   counsel for Defendants by e-mail (See Kazemi Declaration Exhibits 1 and 2.)

25   informing them the Plaintiffs were filing this ex parte application and explaining

26   the basis for the application.        Counsel for Defendants were informed of the

27
28
                                              1
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 3 of 12 Page ID #:3



1    anticipated date and time for hearing to be requested of the court and the nature of

2    the relief to be requested.

3
4    Dated: February 21, 2020                     KELLER/ANDERLE LLP

5                                           By:    /s/ Jennifer L. Keller
6                                                 Jennifer L. Keller
7                                                 Attorneys for Plaintiff,
                                                  City of Costa Mesa
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 4 of 12 Page ID #:4



1            The City submits the following Memorandum of Points and Authorities in
2    Support of its Ex Parte Application for Temporary Restraining order and Order to
3    Show Cause Preliminary Injunctions:
4    I.      INTRODUCTION
5         The Plaintiffs seek this temporary restraining order (TRO) under Fed. R. Civ. P.
6    65 against the United States of America, the Department of Health and Human
7    Services, the United States Department of Defense, the United States Air Force,
8    the Centers for Disease Control and Prevention, the State of California, Fairview
9    Developmental Center (Fairview), the California Governor’s Office of Emergency
10   Services, and the California Department of General Services (the “Defendants”) to
11   prevent the immediate transfer of individuals infected with COVID-19 (the
12   “Coronavirus”) to the grounds of the former Fairview Development Center in the
13   City of Costa Mesa California.
14        This highly communicable and deadly disease has no known vaccination or
15   cure and has killed thousands. Its scope appears to be growing worldwide at an
16   alarming rate.     U.S. Public Health Officials have sounded the alarm over a
17   potential global pandemic. The Plaintiffs now seeks to prevent Costa Mesa from
18   becoming ground zero to a state and potentially nation-wide public health crisis
19   caused because the state and federal governments have not sought to include local
20   officials and emergency personnel in the planning and execution of their efforts.
21        The relief sought by the Plaintiffs is modest. It seeks only to ensure that all
22   necessary steps are taken to protect public safety, that first responders and health
23   professionals receive the training they need to protect themselves and their
24   community, and that the state and federal government stop acting under the cover
25   of darkness, which would create greater panic and confusion among the
26   population.
27
28
                                              1
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 5 of 12 Page ID #:5



1    II.    JURISDICTION AND VENUE
2           Jurisdiction under 28 U.S.C. Section 1331 is proper as Plaintiffs’ claims
3    arise under the United States Constitution, 5 U.S.C. Section 701-06
4    (Administrative Procedure Act), and 42 U.S.C. Section 1983. Venue is proper in
5    the Central District of California as Defendants include United States and
6    California officers and agencies sued in their official capacities and a substantial
7    portion of the events giving rise to the claims will occur in the City of Costa Mesa,
8    within this federal district.   One of the plaintiffs in an individual who resides
9    within the District.
10   III.   STATEMENT OF FACTS
11          Defendants intend to relocate from 35-50 patients already diagnosed with
12   the Coronavirus from a secure location on Travis Air Force Base, where they are
13   isolated from population centers, to Costa Mesa, a densely populated city within a
14   county of over 3 million. (Dempsey Decl. ¶¶ 2, 6-7). And they plan to do so
15   without first determining the suitability of the facility where these individuals will
16   be housed. The Defendants’ plan was announced at the eleventh hour, with no
17   efforts to include local government leaders or local public health officials. (Id.).
18   Indeed, State officials demanded to know why local emergency personnel notified
19   City leaders at all of the plan to introduce people with a deadly and highly
20   communicable disease into the community.
21          Fairview was previously used as a residential facility for individuals with
22   disabilities that prevented them from living independently. (Dempsey Decl. ¶ 3).
23   Fairview is a dilapidated complex surrounded by residential neighborhoods, busy
24   thoroughfares, and popular recreation facilities. (Id.). It was not intended to house
25   individuals infected with a highly contagious and deadly disease. (Id.). The
26   California State Department of General Services recently performed a site survey
27   of Fairview and deemed it unsuitable for use as an emergency shelter, as it would
28
                                              2
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 6 of 12 Page ID #:6



1    require two years and $25 million in renovations to make it properly habitable.
2    (Barlow Declaration at ¶3). Fairview is an inappropriate location for a quarantine,
3    as there is no way to restrict access to or from the facility; it is in some places
4    about two hundred yards from residential neighborhoods, and there are no security
5    measures in place to keep the quarantined individuals isolated from each other and
6    from the residents of Costa Mesa, a city of over 113,000 people, with a population
7    density of over 7,100 people per square mile. (Dempsey Decl. ¶¶ 3-5).
8          Orange County, California is the sixth largest county in America, with one
9    of the highest population densities. Costa Mesa is a dense commercial and cultural
10   center, with major gathering places such as the Segerstrom Center for the Arts, the
11   Repertory Theater, and one of the world’s highest grossing shopping center, South
12   Coast Plaza. (South Coast Plaza is something of a tourist destination for
13   international high-end shoppers.) The coronavirus has already brought China’s
14   massive economy to a halt. Introducing the virus to Costa Mesa without taking the
15   necessary precautions to ensure it is not spread, and without informing the public
16   of the efforts undertaken to protect their health and safety will wreak havoc on the
17   local economy, endangering local businesses and starving local governments of tax
18   revenues.
19         Coronavirus is highly contagious, may be spread by asymptomatic
20   individuals. It appears to have been transmitted in Hong Kong through ventilation
21   and/or plumbing systems between isolated units in an apartment building. Experts
22   disagree about the incubation period and appropriate quarantine period, and the
23   CDC itself objected to returning many of these infected people to the United States
24   out of fears of transmission. (Kazemi Decl., Ex. 12, “Coronavirus-infected
25   Americans flown home against CDC’s advice,” The Washington Post, Feb. 20,
26   2020 https://www.washingtonpost.com/health/coronavirus-diamond-princess-
27   cruise-americans/2020/02/20/b6f54cae-5279-11ea-b119-4faabac6674f_story.html;
28
                                              3
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 7 of 12 Page ID #:7



1    see also, e.g., Kazemi Decl. Exs. 11, 16, 17). The Defendants’ plan to move these
2    patients without a proper assessment of the Fairview facility and without informing
3    local government and public health officials of what will be done to protect the
4    residents of Costa Mesa and to maintain the quarantine poses an imminent danger
5    to the community and to the individuals it intends to subject to the quarantine.
6          There is significant controversy over the incubation and quarantine periods
7    for the disease, insufficient knowledge about how it spreads, and few treatments
8    that appear successful. (Kazemi Decl., Ex. 10, “The largest study of coronavirus
9    patients so far suggests it could take up to 24 days after exposure for symptoms to
10   show.” Business Insider, Feb. 13, 2020, https://www.businessinsider.com/wuhan-
11   coronavirus-symptoms-24-days-after-infection-2020-2). One federal official
12   called the sudden jump in the number of cases in the U.S. caused by repatriating
13   the individuals intended to be housed at Fairview as “a tremendous public health
14   threat.” (Kazemi Decl., Ex. 15, “Coronavirus Cases in the United States Reach 34,
15   and More Are Expected.” The New York Times, Feb. 21, 2020,
16   https://www.nytimes.com/2020/02/21/health/coronavirus-cases-
17   usa.html?action=click&module=Alert&pgtype=Homepage.)
18         Moreover, the CDC’s own website gives detailed instructions of the
19   complex steps health care professionals must follow in order to properly quarantine
20   infected individuals, including systems that the City fears Fairview does not have
21   and cannot accommodate, such as negative air pressure circulation systems, HEPA
22   air filtration, and specific air circulation protocols. (Kazemi Decl., Ex. 7,
23   https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control.html.) The
24   CDC also has detailed clinical care guidance for the disease, although much
25   remains unknown about its incubation period, modes of transmission, and potential
26   treatment protocols. (Kazemi Decl, Ex. 8, https://www.cdc.gov/coronavirus/2019-
27   ncov/hcp/clinical-guidance-management-patients.html.)
28
                                              4
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 8 of 12 Page ID #:8



1          The City’s emergency services personnel have received no training on these
2    procedures even though, according to the California Office of Emergency Services,
3    Defendants are depending on local ambulance services to transport infected
4    individuals in need of hospitalization to local hospitals. (Dempsey Decl. Ex.,
5    Jim Acosta 2/20/20 email). There is a significant risk first responders and health
6    officials asked to care for patients who become seriously ill could themselves
7    become infected and transmit the disease throughout the broader community.
8    Even basic caregivers and providers of food and beverages could be exposed, and
9    in turn expose their own families when they go home from their shifts. Defendants
10   have provided no information to the City about how healthcare workers coming to
11   Fairview to care for the patients will be housed and supported and what
12   precautions will be taken to prevent further transmission of the disease.
13   IV.   TEMPORARY RESTRAINING ORDER IN GENERAL
14         In the Ninth Circuit, a party seeking a temporary restraining order must
15   generally show either (i) a combination of probable success on the merits and the
16   possibility of irreparable injury if .relief is not granted, or (2) the existence of
17   serious questions governing the merits and that the balance of hardships tips in its
18   favor. (See, International Jensen, Inc. vs. MetroSound U.S.A., Inc. (C.A. 9, Cal.
19   1993) 4 F3d 819, 822.)
20         The likelihood of success on the merits and the nature of the irreparable
21   harm “represent two points on a sliding scale in which the required degree of
22   irreparable harm increases as the probability of success decreases.” Dept. Parks &
23   Rec. of Calif. v. Bazaar Del Mundo, Inc., 448 F.3d 1118, 1123 (9th Cir. 2006)
24   (citations omitted).
25         A TRO may issue in extreme emergencies such as this, even without a
26   formal complaint having first been filed. NORML v. Mullen, 608 F. Supp. 945,
27   950 fn. 5 (N.D. Cal. 1985). The Plaintiffs intend to file a formal complaint as soon
28
                                              5
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 9 of 12 Page ID #:9



1    as practicable, but seek emergency relief as the City was told only late in the
2    evening of Thursday, February 20, 2020, that these individuals (approximately 50)
3    would be transferred to Fairview on Sunday, February 23, 2020. (cite to Decl).
4    No less extraordinary method of relief is available to Plaintiffs to prevent a grave
5    risk of serious and irreparable harm, including the exposure of its residents to a
6    dangerous, debilitating, and potentially deadly disease. Plaintiffs’ failure to file a
7    tort claim with the government is excused by the extraordinary nature of the
8    potential harm and the need for immediate relief.
9          Plaintiffs are working to notify the Defendants of this application. (Kazemi
10   Decl., Exs. 1 and 2). Given the extraordinary nature of this emergency, counsel for
11   the Plaintiffs has informed both the U.S. Attorney’s Office for the Central District
12   of California and the California State Attorney General’s Office of this application
13   by email. As of the time of this filing, the Plaintiffs have not received a response
14   from either office. Federal Rule of Civil Procedure 65(b) provides that a court may
15   issue a TRO without notice to the adverse party in limited circumstances where
16   “specific facts in an affidavit or a verified complaint clearly show that immediate
17   and irreparable injury, loss, or damage will result to the movant....” Fed. R. Civ. P.
18   65(b)(1)(A). The movant must also certify in writing any efforts made to give
19   notice and the reasons why it should not be required. Fed. R. Civ. P. 65(b)(1)(B).
20   V.    ARGUMENT
21         1.      The City Will Be Irreparably Harmed if the Court Does not Issue the
22                Temporary Restraining Order
23         Defendants’ intended course of conduct will introduce an extraordinary
24   public health risk to the City of Costa Mesa and all of Southern California – one of
25   the most densely populated regions of the country. It will expose Cost Mesa’s
26   employees and residents, as well as untrained and ill-equipped personnel in local
27   hospitals to a disease that continues to spread rapidly and has killed thousands.
28
                                              6
     NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
       SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                         AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 10 of 12 Page ID #:10



1     Instead of taking measures to prevent the entry and spread of communicable
2     diseases from foreign countries into the United States in accordance with the
3     Public Health Service Act, the CDC – which initially opposed the entry of
4     infected people into the country even though they were being directed to a tightly
5     guarded Air Force base isolated from population centers – now seeks to put them
6     in the middle of a densely populated residential area.
7           The plan violates the Administrative Procedure Act due to the federal
8     Defendants’ failure to consult with and incorporate local government in the
9     planning and implementation process, and risks imposing a serious burden on the
10    City’s emergency services. This plan also violates the citizens of Costa Mesa’s
11    (including Plaintiff Foley’s) civil rights, and both procedural and substantive due
12    process rights, exposing them to significant risk of disease and even death. Of
13    course, the risks extend beyond the City to Southern California and the United
14    States as a whole, especially given Costa Mesa’s proximity to major transit arteries
15    and a large adjacent airport.
16          2.     The Plaintiffs’ Requested Relief Maintains the Status Quo
17          The Plaintiffs are seeking an injunction until a proper site survey can be
18    completed to determine if Fairview can be made into a suitable facility for this
19    purpose, and if so, until adequate resources in terms of public health and medical
20    officials and first responders can be marshalled, and security measures necessary to
21    enforce a quarantine implemented. As the federal government is already able to
22    house, care for, and quarantine the infected people at Travis Air Force Base and
23    can rely upon the resources of its own public health officials to maintain their care,
24    it is most appropriate for the federal government to continue bearing the burden of
25    this quarantine in a safe location, such as Travis Air Force Base, until the adequate
26    precautions can be taken to transfer them to a non-military facility.
27
28
                                                7
       NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
         SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                           AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 11 of 12 Page ID #:11



1            Additionally, because of the unknown incubation period of the disease, the
2     fact those previously released from quarantine have later tested positive, and the
3     extreme risk the disease poses, any plan to house individuals who have been
4     exposed to the virus but have not tested positive is also a serious and imminent risk
5     to the City and its residents and visitors. With Costa Mesa being adjacent to a
6     major airport and just 40 miles from a huge international airport, transmission of
7     the virus to the community could spark a nation-wide epidemic.
8            3.     The Plaintiffs Are Likely to Prevail on the Merits
9            If the Defendants are not enjoined from introducing people infected with a
10    deadly disease into the community without taking adequate steps to prevent
11    transmission of that disease, the federal government will have violated Plaintiff
12    Foley and other individuals’ substantive and procedural due process rights and
13    their civil rights.
14           The Defendants’ conduct, introducing with virtually no warning a highly
15    contagious and deadly disease into a populated area without first taking appropriate
16    precautions to ensure the safety of the population and inform the public of efforts
17    to reduce risk and proper precautions they themselves should take, violates the
18    CDC’s and HHS’s internal regulations relating to quarantine procedures. The
19    guidance the CDC is publishing on its own website regarding how to prevent the
20    transmission of the disease strongly suggests it is violating its own procedures.
21           4.     The Nature of the Harm Justifies a Temporary Restraining Order Even
22                  if Questions Remain Regarding of Plaintiffs’ Likelihood of Success
23                  on the Merits
24           A party seeking a preliminary injunction in the Ninth Circuit must meet one
25    of two variants of the same standard. First, a party can show that he or she is likely
26    to succeed on the merits, that he or she is likely to suffer irreparable harm in the
27    absence of preliminary relief, that the balance of equities tips in his or her favor,
28
                                                8
       NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
         SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                           AUTHORITIES
     Case 8:20-cv-00368-JLS-JDE Document 1 Filed 02/21/20 Page 12 of 12 Page ID #:12



1     and that an injunction is in the public interest. Alliance For The Wild Rockies v.
2     Pena, 865 F.3d 1211, 1217 (9th Cir. 2017). Alternatively, under the sliding scale
3     variant of the standard, if a plaintiff can only show that there are serious questions
4     going to the merits—a lesser showing than likelihood of success on the merits—
5     then a preliminary injunction may still issue if the balance of hardships tips sharply
6     in the plaintiff’s favor, and the other two factors are satisfied. Alliance For The
7     Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
8     VI.   CONCLUSION
9           For the foregoing reasons, Plaintiffs respectfully request the Court
10    temporarily restrain Defendants, and their agents, servants, employees and
11    attorneys, and all those in active concert or participation with defendant from:
12    Transporting persons infected with or exposed to the Coronavirus to any place
13    within Costa Mesa, California until an adequate site survey has been conducted,
14    the designated site has been determined suitable for this purpose, all necessary
15    safeguards and precautions have been put in place, and the public and local
16    government have been informed of all efforts to mitigate risk of transmission of the
17    disease.
18
19    Dated: February 21, 2020                      KELLER/ANDERLE LLP
20
                                              By:    /s/ Jennifer L. Keller
21
                                                    Jennifer L. Keller
22                                                  Attorneys for Plaintiff,
23                                                  City of Costa Mesa

24
25
26
27
28
                                                9
       NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
         SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS AND
                                           AUTHORITIES
